Citation Nr: 0936951	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1. Entitlement to service connection for right hip 
hemiarthropathy to include as secondary to the service-
connected vertigo or bilateral foot weakness.

2. Entitlement to special monthly compensation based on the 
need for regular aid and attendance.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1942 to September 1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in March 2006 and in December 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO).

FINDINGS OF FACT

1. Right hip hemiarthropathy was not affirmatively shown to 
have been present in service; right hip hemiarthropathy, 
first documented after service, is unrelated to an injury or 
disease of service origin; and right hip hemiarthropathy is 
not caused or made worse by the service- connected vertigo or 
bilateral foot weakness.

2. The Veteran requires aid and attendance to protect him 
from the hazards or dangers incident to his daily 
environment.


CONCLUSIONS OF LAW

1. Right hip hemiarthropathy was not incurred in or 
aggravated by service, and right hip hemiarthropathy is not 
proximately due to or the result of service-connected vertigo 
or bilateral foot weakness. 38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).  
.

2. The criteria for special monthly compensation based on the 
need for aid and attendance have been met.  38 U.S.C.A. §§ 
1114, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 
3.352 (2008).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice 
as to effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is 
rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2005, in March 2006, and in June 
2006.  The notice included the type of evidence needed to 
substantiate the claim of service connection for the right 
hip hemiarthropathy, including secondary service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service; or evidence 
that a service-connected disability caused or aggravated a 
nonservice-connected disability.  The notice included the 
criteria for special monthly compensation.  

The Veteran was notified that VA would obtain service 
records, VA records, and records from other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the general provision for the 
effective date of the claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent 
there was pre-adjudication notice); of Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006) (notice of the elements of 
the claim); and Vazquez-Flores v. Shinseki, No. 08-7150, 2009 
WL 2835434 (Fed. Cir. Sept. 4, 2009) (claim-specific notice, 
namely, the criteria for special monthly compensation). 



To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claims were 
readjudicated as evidenced by the statement of the case, 
dated in February 2007, and supplemental statement of the 
case, dated in January 2008.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and private medical records.  While the 
RO did not conduct a medical inquiry in the form of a VA 
examination regarding service connection for the right hip 
hemiarthropathy, there is no evidence that the claimed 
disabilities may be associated with an established injury or 
disease in service.  Under these circumstances, a medical 
examination with medical opinion is not required under 
38 C.F.R. § 3.159(c)(4).  As the Veteran has not identified 
any additional evidence pertinent to the claim and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

In light of the favorable disposition on claim for special 
monthly compensation, the evidence of record is sufficient to 
decide the claim.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Right Hip Hemiarthropathy

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en 
banc).  In October 2006, 38 C.F.R. § 3.310(a) was amended to 
conform with Allen; additionally, other substantive changes 
were made.  As the claim was filed before the other 
substantive changes were made, only the changes that conform 
to Allen apply.



Factual Background

The service treatment records contain no complaint or finding 
of a right hip abnormality.  

After service, VA records show that in May 2003 the Veteran 
complained that with episodes of dizziness, he had to stay in 
bed all day. 

Private hospital records show that in November 2004 the 
Veteran fell on his right side.  On the day of admission, he 
stated that his knee gave way and that he fell when one of 
his artificial knees gave out.  It was noted that he had 
bilateral knee replacements.  X-rays revealed a displaced 
right hip fracture, which was subsequently surgically 
repaired.  On the day after admission, the Veteran told the 
surgeon that he did not recall the details of the fall and he 
was uncertain whether the fall was mechanical or related to 
dizziness.

VA records show that in January 2005 the Veteran stated that 
he had fell and fractured his hip, but it was not the first 
time he had fallen.  

On VA examination in January 2006, the Veteran described 
weakness of the feet and legs with falls in 2002 and in 2005.  
The examiner did not offer an opinion as to whether the 
bilateral foot weakness caused or contributed to the fall, 
resulting in the hip fracture and hemiarthropathy.  In March 
2006, it was noted that the Veteran was occasionally unsteady 
on his feet, requiring the assistance of another person when 
using a walker to ensure his safety and to prevent falls.  

On VA examination in July 2006, the Veteran stated that he 
was on medication for the dizziness.  He described episodes 
of vertigo associated nausea and vomiting, occurring since 
the 1960s.  The examiner noted the Veteran had an unsteady 
gait and he walked with a cane in short shuffling steps.  He 
was assisted by his son holding his arm.  

In December 2007, a VA physician stated the Veteran had very 
poor balance and walked very slowly with assistance.  

Private physicians, Dr. P.L.K. and Dr. R.B.D.C. submitted 
records and opinions. Dr. K. diagnosed a vestibular 
malfunction, resulting in dizziness and imbalance.  She did 
not state whether the vestibular malfunction caused or 
contributed to the fall in November 2004.  Dr. C. diagnosed 
auditory nerve damage, periodic dizziness, and gait ataxia, 
but did not offer an opinion as to whether the auditory nerve 
damage, periodic dizziness, or gait ataxia caused or 
contributed to the fall in November 2004 that resulted in the 
hip fracture and subsequent hip hemiarthropathy.

Service connection has been established for the following 
disabilities: bilateral hearing loss, rated 70 percent; 
vertigo, rated 30 percent; tinnitus, rated 10 percent; and 
bilateral foot weakness, rated 10 percent.  The combined 
rating is 80 percent.  And the Veteran also has a total 
disability rating for compensation based on individual 
unemployability.   

Analysis

The Veteran asserts that the right hip fracture and the 
subsequent hip hemiarthropathy in 2004 were due to his fall 
caused by either his service-connected vertigo or service-
connected bilateral foot weakness. 

On the basis of the service treatment records, a right hip 
abnormality was not affirmatively shown during service, and 
service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) is not established. 

And as there is no competent evidence either contemporaneous 
with or after service that a right hip abnormality was noted, 
that is, observed during service, the principles of service 
connection pertaining to continuity of symptomatology under 
38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997).



As for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d), on the question of 
whether there is an association or link between the right hip 
hemiarthropathy, first diagnosed after service in 2004, and 
an injury, disease, or event in service, there is no such 
evidence and the Veteran has not argued the theory of direct 
service connection. 

As for the Veteran's claim of secondary service connection 
under 38 C.F.R. § 3.310, after service in 2004, the Veteran 
fractured his right hip, resulting in the hip 
hemiarthropathy.  On the day of the fall, the Veteran told 
the physicians that his right knee replacement gave way and 
he fell.  The next day, he told the orthopedic surgeon he 
could not remember what caused him to fall.  Nine months 
later, in August 2005, he attributed the fall to bilateral 
foot weakness.  In his notice of disagreement of June 2006, 
the Veteran stated vertigo caused him to fall.  In short, the 
Board is faced with conflicting evidence from the Veteran 
himself as to why he fell.

The Veteran is competent to testify that he fell and he can 
express an opinion as to the reason he fell.  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  See Rucker v. Brown, 10  Vet. App. 67, 74 
(1997).  

The Board, as fact finder, is obligated to determine the 
probative value or weight of the lay evidence, namely, the 
Veteran's statements.  The Board may properly consider self-
interest, internal consistency, and consistency with other 
evidence.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).  



Here, immediately after he fell, the Veteran did not 
attribute the fall to either his bilateral weak feet or 
vertigo, but to a knee disability.  See generally Fed.R.Evid. 
803 (medical diagnosis or treatment exception to the hearsay 
rule); see also United States v. Narciso, 466 F.Supp. 252 
(D.C. Mich.1977) (stating that the rationale of the "medical 
diagnosis or treatment exception" to the hearsay rule is that 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant 
has a strong motive to tell the truth in order to receive 
proper care).  

Although the Federal Rules of Evidence do not apply to 
veterans jurisprudence, recourse to the Federal Rules of 
Evidence is appropriate, where the Rules assist in the 
articulation of the Board's reason.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997); Nieves-Rodriguez, 22 Vet. App. 295 (2008) 
(Federal Rules of Evidence for evaluating expert medical 
opinion before U.S. district courts are important, guiding 
factors to be used by VA adjudicators in evaluating the 
probative value of a medical opinion.). 

In this case, the Board finds that the Veteran's initial 
statements to health-care providers on the day he fell, that 
is, his knee gave out, more probative than his later 
statements and recollections that he fell because of vertigo 
or bilateral foot weakness. 

As the Veteran's initial statements were closer in time to 
the original injury and were given in the clinical setting of 
obtaining medical treatment, the statements are highly 
probative as to the reason for the fall as compared to the 
Veteran's subsequent statements, which were inconsistent with 
his initial perceptions.  

For this reason, the Board finds that the fall in November 
2004, resulting in the right hip hemiarthropathy was more 
likely due to the Veteran's nonservice-connected knee 
disability and not due to the service-connected vertigo or 
bilateral foot weakness.



To the extent the Veteran's statements are offered as prove 
of medical causation, the statements is not competent medical 
evidence.  Competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (Where the 
determination involves a question of medical causation, a lay 
assertion on medical causation is not competent evidence).

Although the Veteran is competent to describe a fall, as a 
layperson he is not shown to be qualified to offer an opinion 
on the question of medical causation.  For this reason, the 
Board rejects his statements as competent evidence to 
substantiate the claim that his right hip disability was the 
result of service-connected vertigo or bilateral foot 
weakness.

As the preponderance of the evidence is against the claim of 
service connection for a right hip hemiarthropathy to include 
secondary service connection, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Special Monthly Compensation: Aid and Attendance

General Principles

Special monthly compensation is payable to a veteran by 
reason of need for aid and attendance, or if not in need of 
aid and attendance, by reason of being housebound.

A veteran, who is permanently bedridden or so helpless as to 
be in need of regular aid and attendance under criteria set 
forth in 38 C.F.R. §§  3.350(b), 3.352, shall receive 
additional monthly compensation.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).



Under the provisions of 38 C.F.R. § 3.352(a), the following 
will be considered in determining the need for regular aid 
and attendance due to service connected disability: the 
inability of the veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances; inability to feed himself through loss of 
coordination of the upper extremities; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his daily 
environment.  

The need for regular aid and attendance means helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person. 
38 C.F.R. § 3.351(b).  Determinations as to the need for aid 
and attendance must be based on actual requirements of 
personal assistance from others.  38 U.S.C.A. § 1114 (l).  It 
is only necessary that the evidence establish that a veteran 
is so helpless as to need regular aid and attendance not that 
there be a constant need.  38 C.F.R. § 3.352.  The particular 
personal functions should be considered in connection with 
the veteran's condition as a whole. 38 C.F.R. § 3.352.

Because the regulation provides that the "particular personal 
function" which a veteran is unable to perform should be 
considered in connection with his condition as a whole, the 
"particular personal function" must be one of the enumerated 
factors.  Turco v. Brown, 9 Vet. App. 222, 224-25 (1996).  
While it is mandatory for the VA to consider the enumerated 
factors under 38 C.F.R. § 3.352(a); it is not required that 
all of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  Turco, 9 Vet. 
App. at 224.

Factual Background

The Veteran is service connected for the following for: 
bilateral hearing loss, rated 70 percent; vertigo, rated 30 
percent; tinnitus, rated 10 percent; and bilateral foot 
weakness, rated 10 percent.  The combined rating is 80 
percent.  And the Veteran also has a total disability rating 
for compensation based on individual unemployability.  

In May 2006, the Veteran filed a claim for special monthly 
compensation for aid and attendance, claiming his service 
connected disabilities required the need for aid and 
attendance.

VA records indicate the Veteran has complained of episodes of 
dizziness since May 2003.  In January 2006, as part of a VA 
examination for the rating of his bilateral foot weakness, 
the Veteran described weakness of the feet.

In April 2006, the Veteran's son stated that the Veteran 
needs assistance during the day.  The son described his 
father as unsteady and at risk to fall.

In April 2006, Dr. P.L.K., an ENT specialist treating the 
Veteran submitted a letter and records.  In Dr. K's opinion, 
the Veteran had dizziness and imbalance due to a vestibular 
malfunction coming from a chronic ear disease.  Dr. K also 
submitted a VA Aid & Attendance/Housebound Report stating the 
Veteran was totally disabled and unable to live at home or 
leave home without assistance because of disequilibrium.  She 
did not believe the Veteran could get very far from his home 
without assistance.  She also stated he could not adequately 
protect himself from the hazards of his environment.  

Another private physician, Dr. R.B.D.C., in May 2006, stated 
the Veteran suffered from mixed auditory nerve damage with 
periodic episodes of dizziness, including episodes of gait 
ataxia which made it difficult to safely perform normal adult 
daily living activities.  In his opinion, the Veteran needed 
additional help in order to safely continue living at home.  



In July 2006, the Veteran underwent a VA examination 
regarding his vertigo.  He reported taking medication for the 
dizziness.  He reported that the episodes of vertigo had been 
occurring since the 1960s.  Most episodes last for hours but 
one episode lasted eight days.  When the episodes occur, the 
Veteran had to lie down.  In the opinion of the examiner, the 
balance and gait problems were attributable to chronic 
peripheral neuropathy not related to ear disease. The 
examiner noted the Veteran had an unsteady gait and he walked 
with a cane in short shuffling steps.  He was assisted by his 
son holding his arm.  The examiner diagnosed recurrent 
intermittent vestibular neuronitis causing vertigo.

In December 2007, a VA physician noted the Veteran had very 
poor balance and walked very slowly with assistance.  The 
physician believed the lack of strength in the legs, 
propensity to fall, dizziness and the pain medication dosage 
precluded the Veteran from driving.  

Analysis 

The Veteran maintains he needs regular aid and attendance 
because of service-connected disabilities.

A private ENT specialist reported that the Veteran was unable 
to live at home or leave home without assistance because of 
disequilibrium and that the Veteran could not adequately 
protect himself from the hazards of his environment.  

Another private physician, Dr. R.B.D.C., stated the Veteran 
suffered from mixed auditory nerve damage with periodic 
episodes of dizziness, including episodes of gait ataxia 
which made it difficult to safely perform normal adult daily 
living activities.  In his opinion, the Veteran needed 
additional help in order to safely continue living at home. 

In July 2006, the VA examiner stated that the Veteran had 
recurrent intermittent vestibular neuronitis causing vertigo.


While the Veteran has multiple health problems, including hip 
and knee replacement, which are not service-connected and 
which contributed to the Veteran's need for regular aid and 
attendance, there is sufficient evidence in the opinions of 
two physicians that the Veteran can not adequately protect 
himself from the hazards of his daily environment because of 
disequilibrium or vertigo and mixed auditory nerve damage 
with periodic episodes of dizziness, including episodes of 
gait ataxia.  

And the VA examiner acknowledged the Veteran had recurrent 
intermittent vestibular neuronitis causing vertigo.

As the Veteran can not adequately protect himself from the 
hazards of his daily environment because of disequilibrium or 
vertigo, the criteria for special monthly compensation based 
on the need for regular aid and attendance have been met.


ORDER

Service connection for a right hip hemiarthropathy to include 
as secondary to service-connected vertigo or bilateral foot 
weakness is denied.

Special monthly compensation based on the need for regular 
aid and attendance is granted, subject to the law and 
regulations, governing the award of monetary benefits. 

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


